Citation Nr: 1708063	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  06-19 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased disability rating for hepatitis B, currently rated as 20 percent disabling.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to April 1985.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the United States Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. In a February 2006 rating decision, the RO continued a 20 percent disability rating for hepatitis B.

In April 2006 the Veteran had a hearing at the RO before a Decision Review Officer (DRO). In November 2009 she had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). Her claims file contains transcripts of those hearings.

In December 2009 the Board remanded the hepatitis rating issue to the RO for the development of additional evidence.

In a July 2010 rating decision the RO proposed to reduce the rating for the Veteran's hepatitis from 20 percent to 0 percent. The Veteran appealed that proposed reduction. In December 2010 she had a hearing at the RO before a DRO. Her claims file contains a transcript of that hearing. In a January 2011 rating decision the RO decreased the rating from 20 to 0 percent. The Veteran appealed the reduction. In a December 2012 rating decision the RO reversed the rating reduction, and restored a 20 percent rating in effect continuously from the February 2003 date when the rating was increased from 0 to 20 percent.

The Veteran continued her appeal for a rating higher than 20 percent for her hepatitis. In January 2015 the Board found that the record raised the issue of entitlement to a TDIU. The Board added the TDIU issue to the issues on appeal. The Board remanded the hepatitis rating issue and the TDIU issue to the RO for the development of additional evidence.

The Board regrets further delay in the case, but finds it necessary to develop additional evidence. Therefore the appeal is again REMANDED to the Agency of Original Jurisdiction, in this case the RO. VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that her hepatitis B is manifested by fatigue, weakness, nausea, pain, and weight loss, and that it warrants a disability rating higher than the existing 20 percent rating. She has indicated that her service-connected disabilities, including hepatitis, caused or contributed to her missing a lot of work and eventually becoming unable to work.

The VA rating schedule provides for evaluating chronic liver disease including hepatitis B based on such factors as the frequency of symptoms such as fatigue, malaise, and anorexia, the extent of any weight loss, and the duration of incapacitating episodes requiring bed rest and treatment by a physician. See 38 C.F.R. § 4.114, Diagnostic Code 7345 (2016).

In addition to hepatitis B, the Veteran also has multiple sclerosis (MS). Her MS was diagnosed many years after service. The RO denied service connection for her MS, including as secondary to her hepatitis. On appeal the Board denied service connection for her MS, including as secondary to her hepatitis.

In the January 2015 remand, the Board found that mixed evidence made the record unclear as to whether the Veteran's symptoms including fatigue, weakness, and malaise were related to her hepatitis or to a non-service-connected disability. The Board instructed the RO to provide the Veteran a new VA examination to determine the current manifestations and severity of her hepatitis, with findings to include the effect, if any, of her hepatitis on her current level of occupational impairment.

The Veteran had a new VA hepatitis B examination in April 2015. The examiner noted that testing showed normal liver function. The examiner stated that in most cases acute hepatitis B does not go on to become chronic hepatitis B. The examiner found that, among the Veteran's current symptoms, the symptoms that possibly were related to her hepatitis were fatigue and myalgias. The examiner expressed the opinion that "it is as at least if not more likely" that those symptoms are caused by the Veteran's MS, and not by her hepatitis. The examiner stated that the apparent absence of ongoing hepatitis B virus, as suggested by liver function test results, could be confirmed by a hepatitis B virus DNA test. The examiner opined that, unless DNA testing shows presence of the virus, the majority of the Veteran's symptoms "can likely be" related to her MS.

The 2015 examiner indicated that additional testing could help to determine whether the Veteran has ongoing hepatitis B, and thus what current symptoms are attributable to her hepatitis. The Board remands the hepatitis rating issue for a new examination to include the hepatitis B virus DNA test that the examiner identified. On the examination on remand, the examiner should review the results of the additional test and then provide opinion in accordance with VA's equipoise standard of proof, that is, an opinion as to what symptoms and disabling effects are at least as likely as not are attributable to the Veteran's hepatitis.

Accordingly, the case is REMANDED for the following action:

1. Schedule a new VA examination regarding the Veteran's hepatitis B, to determine the current manifestations and effects attributable to that disease. Provide the Veteran's claims file to the examiner. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to order a hepatitis B virus DNA test and review the results.

Ask the examiner to consider the Veteran's history of hepatitis B and of multiple sclerosis, and to provide an opinion as to what symptoms, manifestations, and effects are at least as likely as not attributable to current hepatitis B or residuals of hepatitis B. Ask the examiner to describe the severity, frequency, and duration of the symptoms and effects that are at least as likely as not attributable to her hepatitis or hepatitis residuals. Ask the examiner to indicate the effect, if any, of hepatitis or hepatitis residuals on her current level of occupational impairment. Ask the examiner to provide clear and thorough explanations of his or her conclusions and opinions.

2. Then readjudicate the hepatitis rating claim and the TDIU claim in light of the additional evidence. If any remanded claim is not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case and give them an opportunity to respond before returning the claim to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the appealed matters. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




